IN THE SUPREME COURT OF THE STATE OF DELAWARE

                                            §
IN THE MATTER OF DONNA                      §      No. 424, 2016
PALMER,1 a disabled person.                 §
                                            §      Court Below—Court of
                                            §      Chancery of the State of
                                            §      Delaware
                                            §
                                            §      C.A. No. 17950-N
                                            §

                              Submitted: November 2, 2017
                              Decided:   January 25, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

         This 25th day of January 2018, it appears to the Court that:

         (1)    The above-captioned appeal is from the Court of Chancery’s decision

on two cross-petitions for guardianship of Donna Palmer, filed by two individuals

competing to act as Mrs. Palmer’s guardian. This appeal was filed by the subject of

the petitions, Mrs. Palmer, who was adjudicated incompetent in the underlying

guardianship proceeding. The appeal was stayed pending the outcome of a related

appeal filed by the unsuccessful of the two cross-petitioners, whose petition to act

as Mrs. Palmer’s guardian was denied in favor of the other cross-petitioner.2




1
    The Court has assigned a pseudonym under Supreme Court Rule 7(d).
2
    Pirestani v. Reagan, No. 425, 2016.
       (2)     The issue in the underlying guardianship proceeding was not whether

Mrs. Palmer was in need of a guardian—all parties, including Mrs. Palmer herself,

conceded that—but rather who was best suited to serve as the guardian. In the

related appeal, we affirmed the Court of Chancery’s disposition of the cross-petitions

for guardianship.3

       (3)     Now, having considered this appeal, we conclude the appeal must be

dismissed due to Mrs. Palmer’s lack of capacity to file the appeal on her own

volition.4 Under the circumstances here, the Court of Chancery’s adjudication of

Mrs. Palmer’s incompetency rendered her legally disabled to prosecute the case—

or file an appeal—except through her court-appointed attorney ad litem.5




3
  Pirestani v. Reagan, 2017 WL 4640137 (Del. Oct. 12, 2017).
4
   See 10 Del. C. § 3923 (“Any person of the age of 18 years or older who is not otherwise
incompetent may bring, file, prosecute, defend, litigate, settle, dismiss or otherwise compromise
any action in law or in equity in any court without the interference or appointment of a guardian,
guardian ad litem, next friend or other legal representative.” (emphasis added)); see, e.g., Meehan
v. Nicolosi, 2003 WL 222885, at *1 (N.Y. App. Div. Jan. 15, 2003) (“The pro se plaintiff, declared
incompetent in an unappealed and unchallenged Supreme Court order, lacks legal capacity to
prosecute the action or to pursue the appeal”).
5
  See In re Tavel, 661 A.2d 1061, 1071 (Del. 1995) (providing that an attorney ad litem has “great
latitude” to determine the legal position to take in the best interests of the incompetent person).
We are not insensitive to the possibility that when a person who has been adjudicated incompetent
and appointed an attorney ad litem bypasses the attorney ad litem and files papers—such as a
notice of appeal—directly with the Court, that may raise concerns over whether the attorney ad
litem is adequately protecting the person. But we addressed that concern in this case. In the related
appeal, we ruled upon a motion that Mrs. Palmer filed, pro se, that sought to have her attorney ad
litem replaced because she disagreed with his position that the Court of Chancery’s choice of
guardian was correct and should be affirmed. We considered that motion and the attorney ad
litem’s response and denied the motion after finding no basis to replace the attorney ad litem.
                                                 2
       NOW, THEREFORE, IT IS ORDERED that this appeal is dismissed, sua

sponte, under Supreme Court Rule 29(c).6 The mandate shall issue forthwith.

                                               BY THE COURT:


                                               /s/ Gary F. Traynor
                                               Justice




6
 Del. Sup. Ct. R. 29(c) (providing that an appeal may be dismissed, sua sponte, when the appeal
on its face manifestly fails to invoke the jurisdiction of the Court, the giving of notice would serve
no meaningful purpose, and any response would be of no avail).
                                                  3